423 F.2d 1226
Lawrence Willie LANDRY, Plaintiff-Appellant,v.Stephanie B. DINKINS, Defendant-Appellee.
No. 28357.
United States Court of Appeals, Fifth Circuit.
April 14, 1970.

Appeal from the United States District Court for the Western District of Louisiana, at Lafayette; Benjamin C. Dawkins, Jr., Judge.
Robert A. Dragon, Jr., Lafayette, La., for appellant.
W. Paul Hawley, Lafayette, La., for appellee.
Before COLEMAN, GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
Plaintiff Lawrence Willie Landry brought suit against defendant Stephanie B. Dinkins, alleging diversity jurisdiction. The district court, after a comprehensive review of the relevant evidence, dismissed plaintiff's action on the ground that plaintiff had failed to establish the existence of diversity of citizenship. Having carefully examined the record, including the district court's copius memorandum opinion, we can perceive no error in the judgment of dismissal.


2
Affirmed.